Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Al-Rfou (US PGPub 20200334495), in view of Malynin (US PGPub 20210271965), and further in view of Shah (US PGPub 20120185422) failed to disclose of a method implemented by one or more processors, the method comprising: obtaining first and second graphs, wherein the first graph represents a predecessor source code snippet and the second graph represents a successor source code snippet; applying the first graph and the second graph as inputs across a trained machine learning model to generate node similarity measures between individual nodes of the first graph and nodes of the second graph; and based on the node similarity measures, determining a mapping across the first and second graphs between pairs of matching nodes, as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Al-Rfou, Malynin and Shah discloses of a method implemented by one or more processors, the method comprising: obtaining first and second graphs, applying the first graph and the second graph as inputs across respective machine learning models, one for the source graph and the other for the target graph to generate graph similarity measures; based on the graph similarity measures, determining a mapping across the first and second graphs.

Individually Al-Rfou teaches of obtaining a plurality of source graphs and a target graph. The attention network can be configured to map the nodes or edges of the target graph so that these characteristics can be provided as an input to the source graph encoder.

Shah teaches of determining node similarity for component substitution, comprising: an analysis engine operatively associated with a computer readable storage to estimate a normalized similarity metric between the plurality of nodes in the system tree and nodes in other trees: a similarity score assigned to each compared node using at least one of domain based rules, attribute based similarity metrics, and machine learning.

However, the prior-art, Al-Rfou, Malynin and Shah failed to disclose the following subject matter such as applying the first graph representing a predecessor source code snippet and the second graph representing a successor source code snippet across a trained machine learning model to generate node similarity measures between individual nodes of the first graph and nodes of the second graph and mapping between pairs of matching nodes.

Claim 8 is another method claim, containing similar allowable subject matter as in the claim 1, and claim 11 is a system claim, similar to the claim 1. 
 Therefore, the prior-art, Al-Rfou, Malynin and Shah failed to teach the method of claim 1, the method of claim 8 and the system of claim 11. Therefore, claims 1-20 are allowed. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193